internal_revenue_service number release date index number -------------------------------------------------------- ---------------------------------- ------------------- -------------------------------- ---------------------------------- ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc ita b02 plr-105039-08 date june legend legend taxpayer corporation x firm a firm b date date date date date date date ------------------------- ---------------------------------- -------- ---------------- ------------------- -------------------------- ---------------------------- ------------------------ ------------------------ --------------------- ---------------------------- dear --------------------- this letter responds to a letter_ruling request dated date submitted on behalf of corporation x as successor-in-interest to taxpayer taxpayer requests an extension of time to date under treas reg to complete the documentation of success-based fees required under sec_1_263_a_-5 thereby excluding the fees from the definition of amounts paid to facilitate a transaction under sec_1_263_a_-5 that are required to be capitalized under sec_263 prior to date taxpayer and corporation x were the parents of two separate affiliated groups of corporations filing consolidated federal_income_tax returns on date taxpayer merged into corporation x under applicable state law with corporation x as the surviving entity the acquisition on date corporation x engaged firm a to assist in determining the filing deadlines for taxpayer’s federal and state tax returns for plr-105039-08 the period ending on date on date corporation x engaged firm a to assist with the preparation and filing of the returns firm a mistakenly believed that the acquisition was a stock acquisition in which taxpayer remained a separate legal entity and became a member of corporation x’s consolidated_group accordingly firm a incorrectly informed taxpayer that the due_date for taxpayer’s return for the period ending on date was date with an extended due_date of date taxpayer filed a request for an extension on or before date and therefore believed that the due_date of its return was date the actual due_date of the return was on date corporation x had engaged firm b on date to compile the necessary documentation for the success-based fees initially firm b operated under the assumption that the documentation must be completed by date firm b subsequently discovered the error in the calculation of the due_date and after date notified taxpayer of the error thus the success-based_fee documentation was not completed prior to date the actual due_date of the return as a general_rule sec_263 and sec_1_263_a_-5 require capitalization of amounts paid to facilitate certain acquisition transactions the amounts required to be capitalized generally include amounts paid in the process of investigating or otherwise pursuing the transaction sec_1_263_a_-5 however there is an exception to this requirement for certain success-based fees sec_1 a - f this exception provides an amount_paid that is contingent on the successful closing of a transaction described in paragraph a of this section is an amount_paid to facilitate the transaction except to the extent the taxpayer maintains sufficient documentation to establish that a portion of the fee is allocable to activities that do not facilitate the transaction this documentation must be completed on or before the due_date of the taxpayer’s timely filed original federal_income_tax return including extensions for the taxable_year during which the transaction closes id sec_301_9100-1 through set forth the standards the commissioner uses in determining whether to grant an extension of time to make an election sec_301_9100-1 provides that an election includes an application_for relief in respect of tax and a request to adopt change or retain an accounting_method or accounting_period but does not include an application_for an extension of time for filing a return under sec_6081 a regulatory election means an election whose due_date is prescribed by inter alia a regulation published in the federal_register plr-105039-08 sec_301_9100-1 generally provides that the commissioner has discretion to grant a taxpayer a reasonable extension of time to make a regulatory election under the rules set forth in sec_301_9100-2 and sec_301_9100-3 sec_301_9100-2 provides automatic extensions of time in certain circumstances not applicable in this case sec_301_9100-3 provides that requests for extensions of time for regulatory elections will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government in the present situation the documentation required by sec_1_263_a_-5 is a regulatory election as defined in sec_301_9100-1 therefore the commissioner has discretionary authority under sec_301_9100-1 to grant taxpayer a reasonable extension of time provided that taxpayer satisfies the requirements set forth in sec_301_9100-3 based on the facts and information submitted we conclude that taxpayer satisfies the requirements of sec_301_9100-3 we further conclude that taxpayer’s request for an extension of time to complete the documentation until date is a reasonable extension of time under sec_301_9100-1 the granting of an extension of time is not a determination that taxpayer is otherwise eligible to make the election sec_301_9100-1 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed concerning the correct due_date of taxpayer’s return or the deductibility of the success-based fees including whether taxpayer’s documentation is adequate for purposes of sec_1_263_a_-5 the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request_for_ruling it is subject_to verification on examination a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent plr-105039-08 in accordance with the power_of_attorney on file with this office copies of this letter are being sent to your authorized representatives sincerely thomas d moffitt branch chief branch associate chief_counsel income_tax accounting cc
